Name: Commission Regulation (EU) NoÃ 206/2014 of 4Ã March 2014 amending Regulation (EU) NoÃ 601/2012 as regards global warming potentials for non-CO 2 greenhouse gases Text with EEA relevance
 Type: Regulation
 Subject Matter: environmental policy;  deterioration of the environment;  information technology and data processing
 Date Published: nan

 5.3.2014 EN Official Journal of the European Union L 65/27 COMMISSION REGULATION (EU) No 206/2014 of 4 March 2014 amending Regulation (EU) No 601/2012 as regards global warming potentials for non-CO2 greenhouse gases (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular Article 14(1) thereof, Whereas: (1) Annex VI to Commission Regulation (EU) No 601/2012 (2) determines the global warming potentials (GWP) for non-CO2 greenhouse gases. (2) Decision 15/CP.17 (3) of the Conference of the Parties to the United Nations Framework Convention on Climate Change (UNFCCC), in order to implement the use of the 2006 IPCC Guidelines for National Greenhouse Gas Inventories of the Intergovernmental Panel on Climate Change, determines that from 2015 until a further decision by the Conference of the Parties to the UNFCCC the GWP used by the Parties to calculate the carbon dioxide equivalence of anthropogenic emissions by sources and removals by sinks of greenhouse gases should be those listed in Annex III to Decision 15/CP.17. (3) In order to ensure consistency of the relevant Union legislation with the methodologies used in the context of the UNFCCC process, Regulation (EU) No 601/2012 should be amended accordingly. (4) In accordance with Article 13(1) of Directive 2003/87/EC, allowances issued from 1 January 2013 are to be valid for emissions for an eight-year trading period beginning on that date. The adjustment of the quantity of allowances to be issued from 1 January 2013 pursuant to Article 9a(1) of that Directive is determined taking into account the GWP listed in Annex III to Decision 15/CP.17 of the Conference of the Parties to the UNFCCC. As Regulation (EU) No 601/2012 applies from 1 January 2013, this Regulation should also apply from that date in order to ensure consistency of all greenhouse gas emission data reported throughout the entire eight-year trading period. (5) The measures provided for in this Regulation are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex VI to Regulation (EU) No 601/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 275, 25.10.2003, p. 32. (2) Commission Regulation (EU) No 601/2012 of 21 June 2012 on the monitoring and reporting of greenhouse gas emissions pursuant to Directive 2003/87/EC of the European Parliament and of the Council (OJ L 181, 12.7.2012, p. 30). (3) FCCC/CP/2011/9/Add.2, p. 23. ANNEX Table 6 of Annex VI to Regulation (EU) No 601/2012 is replaced by the following: Table 6: Global warming potentials Gas Global warming potential N2O 298 t CO2(e)/t N2O CF4 7 390 t CO2(e)/t CF4 C2F6 12 200 t CO2(e)/t C2F6